DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-20 are currently pending and prosecuted.
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 8 February 2021 and 15 February 2022 is being considered by the examiner.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 6, 7, 11, 16 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Xu, US PG-Pub 2017/0045978, hereinafter Xu, in view of Huang et al., US PG-Pub 2018/0048177, hereinafter Huang.
Regarding Claim 1, Xu teaches a display device (inductive touch display device 10), comprising: 
an array substrate (substrate 11); and 
inductive touch module 12) formed on a side of the encapsulation layer facing away from the array substrate (Figs. 2-3, and corresponding descriptions); 
wherein the touch layer comprises an electromagnetic induction layer (electromagnetic induction coil layer 15) disposed in the touch layer (Figs. 2-3, and corresponding descriptions), the electromagnetic induction layer comprises a plurality of induction coils (electromagnetic induction coils 151), a first end of the induction coil is electrically connected to a first signal line (Y metallic lines 141; Fig. 1, and corresponding descriptions; [0035]), and a second end of the induction coil is electrically connected to a second signal line (X metallic lines 131; Fig. 1, and corresponding descriptions; [0035]).
However, Xu does not explicitly teach an encapsulation layer formed on the array substrate; and the touch layer formed on a side of the encapsulation layer facing away from the array substrate. 
Huang teaches an encapsulation layer (Huang: encapsulating layer 300) formed on the array substrate (Huang: Figs. 3-4, and corresponding descriptions); and
the touch layer formed on a side of the encapsulation layer facing away from the array substrate (Huang: Figs. 3-4, and corresponding descriptions).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the invention to incorporate the encapsulation layer taught by Huang into the device taught by Xu in order to isolate the underlying metallic features (Huang: [0021]
Regarding Claim 6, Xu, as modified by Huang, teaches the display device of claim 1, wherein the plurality of induction coils are positioned on the encapsulation layer in an array arrangement (Huang: Figs. 3-4, and corresponding descriptions), and the induction coils are multiplexed as third touch driving electrodes (Xu: Figs. 1-3, and corresponding descriptions).
Regarding Claim 7, Xu, as modified by Huang, teaches the display device of claim 6, wherein the induction coils are spiral (Xu: Fig. 1, and corresponding descriptions).
Regarding Claim 11, Xu teaches a display device (inductive touch display device 10), comprising: 
an array substrate (substrate 11), wherein the array substrate is a flexible substrate or a rigid substrate ([0033]); 
an encapsulation layer (first insulation layer 17) formed on the array substrate (Figs. 2-3, and corresponding descriptions); and 
a touch layer (inductive touch module 12) formed on a side of the encapsulation layer facing away from the array substrate (Figs. 2-3, and corresponding descriptions); 
wherein the touch layer comprises an electromagnetic induction layer (electromagnetic induction coil layer 15) disposed in the touch layer (Figs. 2-3, and corresponding descriptions), the electromagnetic induction layer comprises a plurality of induction coils (electromagnetic induction coils 151), a first end of the induction coil is electrically connected to a first signal line (Y metallic lines 141; Fig. 1, and corresponding descriptions; [0035]), and a second end of the induction coil is X metallic lines 131; Fig. 1, and corresponding descriptions; [0035]).
However, Xu does not explicitly teach an encapsulation layer formed on the array substrate. 
Huang teaches an encapsulation layer (Huang: encapsulating layer 300) formed on the array substrate (Huang: Figs. 3-4, and corresponding descriptions).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the invention to incorporate the encapsulation layer taught by Huang into the device taught by Xu in order to isolate the underlying metallic features (Huang: [0021]), thereby providing a higher quality touch sensitive device.
Regarding Claim 16, Xu, as modified by Huang, teaches the display device of claim 11, wherein the plurality of induction coils are positioned on the encapsulation layer in an array arrangement (Huang: Figs. 3-4, and corresponding descriptions), and the induction coils are multiplexed as third touch driving electrodes (Xu: Figs. 1-3, and corresponding descriptions).
Regarding Claim 17, Xu, as modified by Huang, teaches the display device of claim 16, wherein the induction coils are spiral (Xu: Fig. 1, and corresponding descriptions).
Allowable Subject Matter
Claims 2-5, 8-10, 12-15 and 18-20 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding Claims 2 and 12, each include limitations where the first induction coils extend along a first direction and are disposed at intervals in a second direction with a first insulation later covering the first induction coil and a plurality of second induction coils are on the other side of the first insulation layer and extend along the second direction and are disposed at intervals in the first direction is considered novel. 
Regarding Claims 8 and 18, each include the limitation wherein the first signal line and the induction coils are formed in a same layer, the first signal line is electrically connected to a terminal end of the induction coil; the electromagnetic induction layer further comprises a second insulation layer covering the induction coil and the first signal line, the second signal line is formed on the second insulation layer, and the second signal line penetrates through the second insulation layer and is electrically connected to a beginning end of the induction coil, which is considered novel.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN T REED whose telephone number is (571)272-7234. The examiner can normally be reached M-F: 0830-1730.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

STEPHEN T. REED
Primary Examiner
Art Unit 2627



/Stephen T. Reed/Primary Examiner, Art Unit 2627